IN THE SUPREME COURT OF THE STATE OF NEVADA


GRAVADY NEVADA, LLC, A NEVADA                            No. 84534
LIMITED LIABILITY COMPANY; AND
CIRCUSTRIX, LLC, A UTAH LIMITED
LIABILITY COMPANY,
Petitioners,
VS.                                                        FILED
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,                              JUN 1 7 2022
IN AND FOR THE COUNTY OF                                  ELIZABETH A. BROWN
                                                        CLERitF RENE COURT
CLARK; AND THE HONORABLE                               BY
                                                             DEPUTY CLERK
NADIA KRALL, DISTRICT JUDGE,
Respondents,
and
JESUS MEJIA, AN INDIVIDUAL,
Real Party in Interest.

                       ORDER DENYING PETITION
            This original petition for a writ of mandamus challenges a
district court order denying a motion for summary judgment in a tort action.
            Having considered the petition and its supporting documents,
we are not persuaded that writ relief is warranted. See Pan v. Eighth
Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004) (observing
that the party seeking writ relief bears the burden of showing such relief is
warranted). Mandamus is an extraordinary remedy and whether to
consider a petition seeking such relief is within this court's sole discretion.
Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849,
851, 853 (1991). We generally decline to exercise that discretion as to
petitions challenging orders denying summary judgment motions, and we
are not convinced that any of the exceptions for doing so apply in this case.




                                                                  eV.- 19 2og
                    See Smith v. Eighth Judicial Dist. Court, 113 Nev. 1343, 1344-45, 950 P.2d
                    280, 281 (1997) (discussing the exceptions to the general rule). We therefore
                                 ORDER the petition DENIED.'



                                                                          .J.
                                            P rraguirre




                    cc:   Hon. Nadia Krall, District Judge
                          Wood, Smith, Henning & Berman, LLP/Las Vegas
                          Bighorn Law/Las Vegas
                          Eighth District Court Clerk




                          1The  Honorable Mark Gibbons, Senior Justice, participated in the
                    decision of this matter under a general order of assignment.



SUPREME COURT
     OF
     NEVADA
                                                          2
(0) 1947A   404,4